DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0024009).

Regarding claim 1, Nakamura discloses a tyre for running on rough terrain (Fig. 1) ([0001]) comprising a tread portion (Fig. 1), wherein the tread portion includes a first tread edge (See annotated Fig. 1 below), a second tread edge (See annotated Fig. 1 below), a shoulder region (See annotated Fig. 1 below), a crown region (See annotated Fig. 1 below), and a middle region (See annotated Fig. 1 below), the shoulder region extends inwardly in the tyre axial direction from the first tread edge and has a development width of one sixth of a tread development width (See annotated Fig. 1 below), the middle region is arranged on an inner side in the tyre axial direction of the shoulder region and has a development width of one sixth of the tread development width (See annotated Fig. 1 below), the crown region is arranged on an inner side in the tyre axial direction of the middle region and has a development width of one third of the tread development width (See annotated Fig. 1 below), the tread portion comprises a plurality of blocks (Fig. 1: 14, 16, 18, 20, 40, 48) and tread crossing grooves extending between the first tread edge and the second tread edge without intersecting the plurality of the blocks (See annotated Fig. 1 below), the plurality of the blocks includes a plurality of shoulder blocks (Fig. 1: 48) arranged in the shoulder region (See annotated Fig. 1 below), a plurality of crown blocks (Fig. 1: 14, 16, 18, 20) arranged in the crown region (See annotated Fig. 1 below), and a plurality of middle blocks (Fig. 1: 40) arranged in the middle region (See annotated Fig. 1 below), wherein the total number of blocks in each of the shoulder, crown, and middle regions is the same (Fig. 1: see how each region has 5 blocks), in a development view of the tread portion, the tread crossing grooves include first grooves each inclined to one side with respect to the tyre axial direction (See annotated Fig. 1 below), and second grooves each inclined in an opposite direction to the first grooves (See annotated Fig. 1 below), such that circumferentially adjacent first and second grooves extend toward each other to form a narrow portion on one tread edge and away from each other to form a wide portion on an opposite tread edge (See annotated Fig. 1 below), the tread portion includes a first region defined by circumferentially adjacent first and second grooves to include the crown region as well as the middle region and shoulder region that are adjacent to the narrow portion formed by the first and second grooves (See annotated Fig. 1 below), in the first region, the total number of middle blocks is greater than the total number of shoulder blocks (See annotated Fig. 1 below: two middle blocks and one shoulder block), and in the first region, the total number of crown blocks is greater than the total number of middle blocks (See annotated Fig. 1 below: three crown blocks and two middle blocks).
Nakamura further discloses that each of the tread crossing grooves includes a soil discharging space extending linearly so as to connect between the first tread edge and the second tread edge (See annotated Fig. 1 below). Nakamura also discloses that in a pneumatic tire for a motorcycle that has a block pattern, blocks of a proper size are placed in each site of the tread because the block pattern has a basic design (securement of the performance of the block pattern) ([0023]). When the blocks themselves are made larger, the negative ratio of the tire also decreases, so that the block ground-contact pressure also decreases, and a sufficient initial sticking effect is no longer obtained on muddy ground or soft road surfaces ([0057]). In other words, the negative ratio of the tire tread, and thereby the spacing between blocks (i.e., the dimensions of the tread crossing grooves/soil discharging spaces), is considered to be a result-effective variable that will affect the block ground-contact pressure and thereby the initial sticking effect obtained on muddy ground or soft road surfaces. While Nakamura does not explicitly disclose the value for a width of the soil discharging space, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said width. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the width of the soil discharging space in order to obtain sufficient block ground-contact pressure and initial sticking effect on muddy ground or soft road surfaces. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a width of the soil discharging space. 
Nakamura further illustrates that the soil discharging space is inclined at an angle of approximately 35 degrees with respect to a tyre axial direction (See annotated Fig. 1 below), which falls within the claimed range of 30 degrees or more and 50 degrees or less. While Nakamura does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the angle of inclination of the soil discharging space of Nakamura would be reasonably in the range of approximately 35 degrees. Therefore, this value falls within the claimed range of 30 degrees or more and 50 degrees or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of inclination of the soil discharging space. 

    PNG
    media_image1.png
    790
    673
    media_image1.png
    Greyscale


Regarding claim 3, Nakamura further discloses that the first grooves and the second grooves are arranged alternately in a tyre circumferential direction (See annotated Fig. 1 above in claim 1). 

Claim(s) 4-7, 9, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0024009) as applied to claim 1 above, and further in view of Ito (US 2016/0016437) (of record).

Regarding claims 4-6 and 13-14, Nakamura does not expressly recite that: shoulder blocks arranged in the shoulder region are connected with middle blocks arranged in the middle region by shoulder tie bars, wherein the shoulder tie bars include first shoulder tie bars, and two first shoulder tie bars extend from one shoulder block to be connected with different middle blocks; the shoulder tie bars include second shoulder tie bars, and two second shoulder tie bars extend from one middle block to be connected with different shoulder blocks; the first shoulder tie bars and the second shoulder tie bars are arranged alternately in a tyre circumferential direction; two first shoulder tie bars extend from one shoulder block to be connected with two middle blocks adjacent to the shoulder block on both sides thereof in a tyre circumferential direction such that the two first shoulder tie bars are shaped as a substantially V-shape convex outwardly in the tyre axial direction, and two second shoulder tie bars extend from one middle block to be connected with two shoulder blocks adjacent to the middle block on both sides thereof in the tyre circumferential direction such that the two second shoulder tie bars are shaped as a substantially V-shape convex inwardly in the tyre axial direction; or the two first shoulder tie bars are formed by a first portion connected with the middle block on one side in the tyre circumferential direction and a second portion connected with the middle block on the other side, the first portion and the second portion of the first shoulder tie bars are connected with the shoulder block such that the first portion and the second portion of the first shoulder tie bars are separated without intersecting with each other, the two second shoulder tie bars are formed by a first portion connected with the shoulder block on one side in the tyre circumferential direction and a second portion connected with the shoulder block on the other side, and the first portion and the second portion of the second shoulder tie bars are connected with the middle block such that the first portion and the second portion of the second shoulder tie bars are separated without intersecting with each other.
Ito also teaches a motorcycle, similar to Nakamura, wherein the tread includes a plurality of blocks (Fig. 1) comprising a plurality of shoulder blocks (Fig. 1: 30a-30e) arranged in a shoulder region ([0019]) and a plurality of middle blocks (Fig. 1: 20a-20d) arranged in a middle region ([0018]) that are connected with the shoulder blocks by shoulder tie bars (See annotated Fig. 1 below), wherein the shoulder tie bars include first shoulder tie bars (See annotated Fig. 1 below), and two first shoulder tie bars extend from one shoulder block to be connected with different middle blocks (See annotated Fig. 1 below). Ito also teaches that the shoulder tie bars include second shoulder tie bars (See annotated Fig. 1 below), and two second shoulder tie bars extend from one middle block to be connected with different shoulder blocks (See annotated Fig. 1 below). Moreover, Ito teaches that the first shoulder tie bars and the second shoulder tie bars are arranged alternately in a tyre circumferential direction (See annotated Fig. 1 below). Furthermore, Ito also illustrates that two first shoulder tie bars extend from one shoulder block to be connected with two middle blocks adjacent to the shoulder block on both sides thereof in a tyre circumferential direction such that the two first shoulder tie bars are shaped as a substantially V-shape convex outwardly in the tyre axial direction (See annotated Fig. 1 below), and two second shoulder tie bars extend from one middle block to be connected with two shoulder blocks adjacent to the middle block on both sides thereof in the tyre circumferential direction such that the two second shoulder tie bars are shaped as a substantially V-shape convex inwardly in the tyre axial direction (See annotated Fig. 1 below). Ito further illustrates that the two first shoulder tie bars are formed by a first portion connected with the middle block on one side in the tyre circumferential direction and a second portion connected with the middle block on the other side (See annotated Fig. 1 below), the first portion and the second portion of the first shoulder tie bars are connected with the shoulder block such that the first portion and the second portion of the first shoulder tie bars are separated without intersecting with each other (See annotated Fig. 1 below), the two second shoulder tie bars are formed by a first portion connected with the shoulder block on one side in the tyre circumferential direction and a second portion connected with the shoulder block on the other side (See annotated Fig. 1 below), and the first portion and the second portion of the second shoulder tie bars are connected with the middle block such that the first portion and the second portion of the second shoulder tie bars are separated without intersecting with each other (See annotated Fig. 1 below). The tire disclosed by Ito improves high traction performance over an extended period of time and/or improves control performance while maintaining traction performance ([0009]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Nakamura in order to provide tie bars connecting the shoulder and middle blocks as is generally known in the substantially similar art so as to improve high traction performance over an extended period of time and/or improve control performance while maintaining traction performance, as taught by Ito. 

    PNG
    media_image2.png
    405
    345
    media_image2.png
    Greyscale


Regarding claim 7, while modified Nakamura does not explicitly disclose the value for an angle formed between the two first shoulder tie bars, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said angle. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an angle formed between the two first shoulder tie bars.

Regarding claim 9, Nakamura further discloses that at least one of the middle blocks and the shoulder blocks (Fig. 1: 40) includes a stepped ground contacting surface including a first top surface (Fig. 1: 46) and a second top surface having a smaller block height than the first top surface (Fig 1: 46 is a protrusion and thus must necessarily have a larger block height than the rest of block 40 outside of recess 44) ([0048]).

Regarding claim 12, Nakamura further discloses that a centroid of a ground contacting surface of each of the crown blocks is located within the crown region because the entirety of each crown block is in the crown region and thus the centroid of each crown block must also be in the crown region, the centroid of the ground contacting surface of each of the middle blocks is located within the middle region because the entirety of each middle block is in the middle region and thus the centroid of each middle block must also be in the middle region, and the centroid of the ground contacting surface of each of the shoulder blocks is located within the shoulder region because the entirety of each shoulder block is in the shoulder region and thus the centroid of each shoulder block must also be in the shoulder region.

Regarding claim 15, while modified Nakamura does not explicitly disclose the value for an angle of each of the first portion and second portion of the first shoulder tie bars and the first portion and the second portion of the second shoulder tie bars with respect to the tyre axial direction, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said angle. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an angle of each of the first portion and second portion of the first shoulder tie bars and the first portion and the second portion of the second shoulder tie bars with respect to the tyre axial direction. 

Regarding claim 16, Nakamura further discloses that the stepped ground contacting surface is provided with a groove (Fig. 1: 44) between the first top surface (Fig. 1: 46) and the second top surface.

Regarding claim 17, Nakamura further discloses that the groove (Fig. 1: 44) includes a pair of axial portions extending in the tyre axial direction and spaced apart from each other in a tyre circumferential direction and a circumferential portion extending in the tyre circumferential direction so as to connect between the axial portions (Fig 1: see how 44 has two axial portions and two circumferential portions that connect altogether to form a square shape).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0024009) and Ito (US 2016/0016437) (of record) as applied to claims 1 and 4 above, and further in view of Hikita (US 2012/0018067) (of record).

Regarding claim 11, Nakamura further discloses that the tread portion includes another middle region arranged on a side of the second tread edge of the crown region and having a development width of one sixth of the tread development width (See annotated Fig. 1 above in claim 1), the crown blocks include first crown blocks, second crown blocks, and third crown blocks (Fig. 1: 14, 16, 18, and/or 20), the first crown blocks are arranged within the crown region (See annotated Fig. 1 above in claim 1). 
However, modified Nakamura does not expressly recite that each of the second crown blocks is arranged across the crown region and the middle region on a side of the first tread edge, each of the third crown blocks is arranged across the crown region and the middle region on a side of the second tread edge, one first crown block, one second crown block, and one third crown block form a crown block group, and the crown block groups are arranged in a tyre circumferential direction.
Hikita teaches a motorcycle tire for running on rough terrain, similar to Nakamura, comprising a tread portion that includes crown blocks (Figs. 2A, 2B: 13) comprising first crown blocks (Figs. 2A, 2B: 13a), second crown blocks (Figs. 2A, 2B: 13b), and third crown blocks (Figs. 2A, 2B: 13b), wherein the first crown blocks (Figs. 2A, 2B: 13a) are arranged within the crown region (Figs. 2A, 2B: Cr), each of the second crown blocks (Figs. 2A, 2B: 13b) is arranged across the crown region (Figs. 2A, 2B: Cr) and the middle region (Figs. 2A, 2B: Md) on a side of the first tread edge (Figs. 2A, 2B: 2t), each of the third crown blocks (Figs. 2A, 2B: 13b) is arranged across the crown region (Figs. 2A, 2B: Cr) and the middle region (Figs. 2A, 2B: Md) on a side of the second tread edge (Figs. 2A, 2B: 2t), one first crown block (Figs. 2A, 2B: 13a), one second crown block (Figs. 2A, 2B: 13b), and one third crown block (Figs. 2A, 2B: 13b) form a crown block group, and the crown block groups are arranged in a tyre circumferential direction (Figs. 2A, 2B). By employing such axially-long shapes in the crown blocks (Figs. 2A, 2B: 13a and 13b), the axial component of the block edges is increased, and the traction performance can be improved ([0048]). Therefore, owing to the central crown blocks (Figs. 2A, 2B: 13a) and wide off-center crown blocks (Figs. 2A, 2B: 13b), a large traction or road grip can be obtained from zero camber angle to small camber angles, in other words, from straight running to an initial stage of cornering, and thereby the cornering performance can be improved ([0048]). Moreover, in order to further improve the cornering performance, it is preferred that the total number of the off-center crown blocks (Figs. 2A, 2B: 13b) is more than the total number of the central crown blocks (Figs. 2A, 2B: 13a) ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakamura in order to provide crown blocks comprising first crown blocks, second crown blocks, and third crown blocks as is generally known in the substantially similar art so as to improve traction performance and cornering performance, as taught by Hikita. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0024009) and Ito (US 2016/0016437) (of record) as applied to claims 1 and 4 above, and further in view of Ishida (US 2012/0024440) (of record).

Regarding claims 18-20, modified Nakamura does not expressly recite that: each of the axial portions includes a first inclined portion inclined to one side with respect to the tyre axial direction and a second inclined portion inclined to an opposite side to the first inclined portion with respect to the tyre axial direction such that each of the axial portions is bent in a convex manner toward outside of the block; each of the axial portions extends from a circumferential edge on one side of the block toward a circumferential edge on the other side of the block to have a terminating end terminating within the block without reaching the circumferential edge on the other side, and the circumferential portion extends so as to connect between both terminating ends; or the block has a first block wall extending inwardly in a tyre radial direction from the first top surface and a second block wall extending inwardly in the tyre radial direction from the second top surface, and the first block wall is positioned on an outer side of the block than the second block wall.
Ishida teaches a tyre for running on rough terrain comprising a tread portion (Fig. 2: 2) ([0001]), similar to Nakamura, the tread portion comprising a plurality of blocks (Fig 2: B), wherein at least one of the middle blocks (Figs. 2-3: Bm) and the shoulder blocks (Figs. 2-3: Bs) includes a stepped ground contacting surface including a first top surface (Figs. 4a, 4b: 17s) and a second top surface (Figs. 4a, 4b: 16s) having a smaller block height (Figs. 4a, 4b: D2) than the first top surface (Figs. 4a, 4b: D2 + P1). Ishida further teaches that the stepped ground contacting surface is provided with a groove between the first top surface and the second top surface (Figs. 3, 4a, 4b: 14, S1, S2). Ishida further teaches that the groove (Fig. 3: 14) includes a pair of axial portions (Fig. 3: S1) extending in the tyre axial direction and spaced apart from each other in a tyre circumferential direction and a circumferential portion (Fig. 3: S2) extending in the tyre circumferential direction so as to connect between the axial portions. Ishida further teaches that each of the axial portions (Fig. 3: S1) includes a first inclined portion (Fig. 3: see top portion S1) inclined to one side with respect to the tyre axial direction and a second inclined portion (Fig. 3: see bottom portion S1) inclined to an opposite side to the first inclined portion with respect to the tyre axial direction such that each of the axial portions is bent in a convex manner toward outside of the block ([0047]-[0048]). Ishida further teaches that each of the axial portions (Fig. 3: S1) extends from a circumferential edge on one side of the block (Fig. 3: Bs, Bm) toward a circumferential edge on the other side of the block to have a terminating end terminating within the block without reaching the circumferential edge on the other side (Fig. 3), and the circumferential portion (Fig. 3: S2) extends so as to connect between both terminating ends (Fig 3). Ishida further teaches that the block has a first block wall (Figs. 4a, 4b: 17i) extending inwardly in a tyre radial direction from the first top surface (Figs. 4a, 4b: 17s) and a second block wall (Figs. 4a, 4b: 16i) extending inwardly in the tyre radial direction from the second top surface (Figs. 4a, 4b: 16s), and the first block wall (Figs. 4a, 4b: 17i) is positioned on an outer side of the block than the second block wall (Figs. 4a, 4b: 16i). In this manner,  during cornering, the sub part (i.e., the first top surface) (Figs. 7-8: 17) is moved axially from the main part (i.e., second top surface) (Figs. 7-8: 16) by a frictional force (Figs. 7-8: F1) towards the cornering center received from the ground ([0083]). Thereby, the middle block (Figs. 7-8: Bm) can greatly increase in the edge components, and the slide controllability, grip performance and ground contacting feeling can be improved ([0083]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify the middle and/or shoulder blocks of Nakamura as discussed above in order to greatly increase in the edge components, and improve the slide controllability, grip performance and ground contacting feeling, as taught by Ishida. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749